
	

114 S2576 IS: Support Our Brave Law Enforcement Act
U.S. Senate
2016-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2576
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2016
			Ms. Ayotte introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To permit the Attorney General to authorize a temporary transfer of funds from Department of
			 Justice accounts in the amount necessary to restore Department of Justice
			 Asset Forfeiture Program equitable sharing payments to participating law
			 enforcement agencies. 
	
	
		1.Short title
 This Act may be cited as the Support Our Brave Law Enforcement Act.
		2.Transfers
 (a)In generalNotwithstanding any other provision of law, the Attorney General may authorize a temporary transfer of funds from accounts of the Department of Justice in the amount necessary to restore Department of Justice Asset Forfeiture Program equitable sharing payments to participating law enforcement agencies.
 (b)ReturnThe Attorney General shall return to accounts of the Department of Justice the specific amounts transferred as soon as sufficient funds become available in the Department of Justice Assets Forfeiture Fund.
 (c)ReportThe Attorney General shall submit to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives a report on any transfer made under subsection (a).
			
